NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

SILAS KENDRICKS, DOC #122288,            )
                                         )
              Petitioner,                )
                                         )
v.                                       )      Case No. 2D17-1193
                                         )
STATE OF FLORIDA,                        )
                                         )
              Respondent.                )
                                         )

Opinion filed November 8, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
DeSoto County; Don T. Hall, Judge.

Silas Kendricks, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Ha Thu Dao,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

              We construe the petition for writ of certiorari in case number 2D17-1193,

which seeks review of the Desoto County Circuit Court's "Order Denying Petition for

Writ of Habeas Corpus and Denying Motion for Appointment of Counsel," as a summary

appeal pursuant to Florida Rule of Appellate Procedure 9.141(b)(2), see Fla. R. App. P.
9.040(c); cf. Fla. R. App. P. 9.030(b)(2), and we dismiss as duplicative of the summary

appeal of the same order in case number 2D17-1137.

             Dismissed.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-